Gilbert, J
1. The act of 1920 (Acts 1920, p. 250 et seq.), creating the “Securities Commission,” empowers that commission to make.rules and regulations for the enforcement of said act, and to require statements as to financial condition and the manner of selling securities, as a condition precedent to issuing a license for the sale of the latter; and in section twenty-five it is provided that the commission shall have power to “make or cause to be made such examinations of the issuer of securities within the provisions of this act, . . at any time, both before and after the issuance of a dealer’s license, as it may deem advisable.”
2. Where such a license has been issued authorizing a corporation to sell designated securities until a specified date, and the licensee engages in business under authority of the license, the mere return of the license before expiration will not oust the commission of jurisdiction to conduct an examination into the affairs of the licensee.
3. The judge did not err in refusing an injunction.

Judgment affirmed.


All the Justices concur.

After receipt of this notice the Motor Finance and Guaranty Corporation filed a petition setting up the above-stated facts, and praying that the commission be “enjoined and restrained from taking any action whatsoever in the affairs of petitioner, and from making any official or other entry of cancellation or revocation of any alleged license of petitioner to do business in the State of Georgia, since no such license exists or has existed since June 30, 1923,” and-also that defendants be enjoined “from circulating any notice of any character to any one that said Securities Commission or any of the defendants have cancelled or revoked the license of petitioner to sell stock in Georgia;” also that defendants be enjoined generally from interfering with the conduct of petitioner’s business; and for general relief. The defendants filed an answer setting up that the surrender of its license by the Motor Finance and Guaranty Corporation was merely a device upon its part to relieve itself of further investigation and the revocation of its license, and that it could not, by this action, evade the terms of the act mentioned. Upon interlocutory hearing the injunction was refused, and error was assigned upon that judgment.
Arminius Wright, for plaintiff.
George M. Napier, attorney-general, and T. B. Gress, assistant attorney-general, for defendants.